UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2011 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.04. Temporary Suspension of Trading Under Registrant’s Employee Benefit Plan. On May27, 2011, the administrator of the ACCO Brands Corporation 401(k) Plan (the “Plan”), distributed a notice to participants in the Plan informing them that effective June30, 2011, the ACCO Brands Stock Fund (the “Stock Fund”) will be converted from a unitized stock fund to a real-time traded fund.Due to this change, Plan participants will be temporarily unable to make exchanges, request distributions or obtain loans involving Plan assets invested in the common stock of ACCO Brands Corporation (the “Company”) through the Stock Fund during a temporary blackout period that is scheduled to begin at 4:00 p.m., Eastern Standard Time, on Tuesday, June28, 2011, and is expected to end on or about Friday, July1, 2011 (the “Plan Blackout Period”). Because restrictions on investment changes involving the Company’s common stock held in the Plan could be in effect for more than three business days, on June3, 2011 the Company sent a blackout trading restriction notice (the “BTR Notice”) to its executive officers and directors informing them that, pursuant to Section306(a) of the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder, they would be prohibited during the Plan Blackout Period from purchasing or selling shares of the Company’s common stock (including derivative securities pertaining to such shares) acquired in connection with their employment as an executive officer or service as a director. A copy of the BTR Notice is attached hereto as Exhibit99.1 and is incorporated herein by reference.Any inquiries regarding the Plan Blackout Period may be directed to Fidelity Investments at 1-800-835-5095 or the Company’s director of benefits at (847) 484-3149. Section 9—Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1—Notice of Trading Blackout Period for Directors and Executive Officers dated June3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: June 3, 2011 By: /s/Steven Rubin Name: Steven Rubin Title: Senior Vice President, Secretary and General Counsel INDEX TO EXHIBITS Exhibit Notice of Trading Blackout Period for Directors and Executive Officers dated June 3, 2011
